DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted March 1, 2021 and September 28, 2021, have been received and considered by the Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a flange supporting the battery module as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (US 2020/0083502).
Regarding claim 1, Fan et al. teaches a battery module comprising:

a cell stack provided by stacking a plurality of battery cells (Fig. 1C);
a module case (upper cover 101 plus housing 102) accommodating the cell stack (Fig. 1C);
an end plate (first end plate 107, second end plate 109) disposed on front side and rear side of the module case (Fig. 1C); and
a lifting support portion disposed on the end plate and having a support surface in surface contact with a lifting device (Fig. 1C).  
Regarding claim 2, Fan et al. teaches a battery module wherein the support surface is provided as a horizontal surface, and a lower portion of the support surface has an open structure (Fig. 9B).

    PNG
    media_image1.png
    520
    920
    media_image1.png
    Greyscale


Regarding claim 3, Fan et al. teaches a battery module wherein the lifting support portion comprises a space portion exposed externally on the end plate (Fig. 9B).  
Regarding claim 8, Fan et al. teaches a battery module wherein the module case is configured to cover an upper surface of the end plate (Figs. 1A and 1B), and
the module case and the upper surface of the end plate are fastened to each other (paras. [0169]).  
Regarding claim 9, Fan et al. teaches a battery module wherein a connector (first metal wiring terminal 421.1, second metal wiring terminal 421.) is disposed on an upper surface of the module case (Fig. 4A). 
Regarding claim 12, Fan et al. teaches a battery module wherein the end plate is provided in a reinforcing rib having a quadrangular grid shape formed in vertical and horizontal directions, to increase rigidity (Fig. 9B).  
The recitation "to increase rigidity” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 13, Fan et al. teaches a battery module wherein the end plate is provided with a reinforcing rib having a hexagonal grid shape, to increase rigidity (Fig. 10B).  
		The recitation "to increase rigidity” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 14, Fan et al. teaches a battery pack comprising: 
the battery module of claim 1 as explained in the rejection of claim 1 above; and 
		a pack housing accommodating the battery module (Fig. 1C), 
		wherein the lifting support portion is disposed to face a wall surface of the pack housing (Fig. 1C).   
Regarding claim 15, Fan et al. teaches a battery pack, further comprising: 
	a frame (first width side wall 407, second width side wall 409) supporting the battery module (para. [0177]), 
	wherein the module case of the battery module is provided with a flange (vertical edges of 101 that wrap around the first width side wall 407, the second width side wall 409 and sit on the ledge of 102) supported by the frame (Figs. 1A and 1B).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2020/0083502).
Regarding claim 4, Fan et al. teaches a battery module wherein the space portion comprises: an inner space provided under the support surface and configured to fit a contact portion of the lifting device in the inner space (Fig. 9B).  Fan et al. teaches an upper open space wherein the inner space and the upper open space communicate with each other (para. [0169]; Fig. 9B).  Fan et al. is silent regarding a battery module wherein the space portion comprises: an upper open space provided by penetrating through an outer end of the support surface in a vertical direction and configured to fit a vertical extension portion of the lifting device extending in the vertical direction from one end of the contact portion of the lifting device in the upper open space.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper open space of Fan et al. by incorporating an upper open space provided by penetrating through an outer end of the support surface in a vertical direction and configured to fit a vertical extension portion of the lifting device extending in the vertical direction from one end of the contact portion of the lifting device in the upper open space when doing so improves the structural integrity of the lifting support portion.  
Regarding claim 5, modified Fan et al. teaches a battery module wherein the upper open space is respectively provided on both sides of the inner space, in such a manner that a pair of lifting device enters (Fig. 9B).  
Regarding claim 6, modified Fan et al. teaches a battery module wherein the ends of the inner space are provided with a reinforcing rib increasing vertically fully capable of increasing the rigidity of the support surface (Fig. 9B).  Modified Fan et al. is silent regarding a battery module wherein a center of the inner space is provided with a central reinforcing rib extending vertically to increase rigidity of the support surface.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner space of modified Fan et al. by incorporating a central reinforcing rib extending vertically to increase rigidity of the support surface when doing so increases or improves the structural integrity of the lifting support.  
The recitation "to increase rigidity of the support surface” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 7, modified Fan et al. teaches a battery module wherein the central reinforcing rib is formed in parallel with a reinforcing rib provided on the end plate (Fig. 9B). 
Regarding claim 10, Fan et al. is silent regarding a battery module wherein a thickness of the support surface in a front-rear direction has a value of 5 mm to 8 mm, and a width of the support surface in a left-right direction has a value of 10 mm to 30 mm.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the support surface of Fan et al. by incorporating a thickness of the support surface in a front-rear direction has a value of 5 mm to 8mm, and a width of the support surface in a left-right direction has a value of 10 mm to 30 mm in order to provide the right amount of structural support to the lifting support portion.  
Regarding claim 11, modified Fan et al. is silent regarding a battery module wherein a thickness of a portion in a front-rear direction, on which the lifting device contacts the support surface, has a value of 5 mm or more, and a width of the portion in a left-right direction has a value of 10 mm or more.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the support surface of Fan et al. by incorporating a thickness of a portion in a front-rear direction, on which the lifting device contacts the support surface, has a value of 5 mm or more, and a width of the portion in a left-right direction has a value of 10 mm or more in order to provide the right amount of structural support to the lifting support portion.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724